COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Citation 2002 Investment LLC and                §               No. 08-19-00087-CV
 Endeavor Energy Resources L.P.,
                                                 §                  Appeal from the
                       Appellants,
                                                 §            County Court at Law No. 3
 v.
                                                 §             of El Paso County, Texas
 Occidental Permian, LTD., Occidental
 Petroleum Corporation, Oxy USA, Oxy             §               (TC# 2017-DCV0027)
 USA WTP LP, and Rodeo Midland Basin,
 LLC,                                            §

                        Appellees.               §

                                                 §
                                             ORDER

       Pending before the Court is a petition for permissive appeal filed by Citation 2002
Investment LLC and Endeavor Energy Resources L.P. See TEX.R.APP.P. 28.3. The petition is
GRANTED. Pursuant to Rule 28.3(k), a notice of appeal is deemed to have been filed by
Citation 2002 Investment LLC and Endeavor Energy Resources L.P., on the date of this order
and the appeal will be governed by the rules applicable to accelerated appeals. Citation 2002
Investment LLC and Endeavor Energy Resources L.P. is directed to take all necessary steps to
cause the appellate record to be filed. See TEX.R.APP.P. 34.5, 34.6. The clerk’s record and the
reporter’s record, if any, are due to be filed no later than March 11, 2021. The Clerk of the Court
shall file a copy of this order with the trial court clerk. See TEX.R.APP.P. 28.3(k).
       IT IS SO ORDERED this 1st day of March, 2021.

                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.